                                      Case 4:19-cr-00072-BMM Document 1 Filed 09/10/19 Page 1 of 1
   PROB 22                                                                                  DOCKET NO. (Trans Court)
   (Rev. 2/88)                                                 09/10/2019
                                                                                            3:18CR00417-001-HZ

            TRANSFER OF JURISDICTION                                                        DOCKET NO. (Rec. Court)
                                                                                              CR-19-72-GF-BMM


   NAME OF PROBATIONER/SUPERVISED RELEASEE                            DISTRICT              DIVISION
                                                                      Oregon                Portland

    SARAH JANE YOUNG                                                  NAME OF SENTENCING JUDGE

                                                                      The Honorable Marco A. Hernández

                                                                      DATES OF PROBATION/                  FROM             TO
                                                                      SUPERVISED RELEASE                   6/14/19          6/13/22
   OFFENSE

    Escape; 18 U.S.C. § 751 (a) and 4082 (a)



   PART 1 - ORDER TRANSFERRING JURISDICTION


   UNITED STATES DISTRICT COURT FOR THE DISTRICT OF OREGON


        IT IS HEREBY ORDERED that pursuant to 18 U.S.C. ' 3605 the jurisdiction of the supervised releasee named above be
   transferred with the records of this Court to the U.S. District Court for the District of Montana upon that Court's order of acceptance
   of jurisdiction. This Court hereby expressly consents that the period of supervised release may be changed by the District Court to
   which this transfer is made without further inquiry of this court.*




   Effective Date                                                     United States District Judge

   *This sentence may be deleted in the discretion of the transferring Court.


   PART 2 - ORDER ACCEPTING JURISDICTION
   UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MONTANA
       IT IS HEREBY ORDERED that jurisdiction over the above-named supervised releasee be accepted and assumed by this Court
   from and after the entry of this order.



     9/10/2019
   Effective Date                                                     United States District Judge




Transfer of Jurisdiction (Prob 22-OR) 10/2011
